DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The claims should not be referred to in the specification when describing the invention, as occurs at pages 3 and 5 of the instant specification for example.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite in that it is not 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/092137 A1 (WO’137) in view of GB1505827 (GB’827). With respect to claims 10 and 17, WO’137 teaches a method and apparatus for controlling pellet quality in iron ore production including mixing iron ore, water and a binder in a mixer (3) and pelletizing or balling the mixture into green pellets in a pelletizing device (9) with a sampling step between the mixing and pelletizing steps, but does not specifically teach the use of a sampling step including a pressure test. GB’827 teaches that at the time the invention was filed, it was known in the art to sample a mixture of iron ore, water and additives that is to be formed into a green pellet to .
Wit respect to claim 11, WO’137 shows a storage container (6 or 8) downstream of where a sampling operation  would occur.
With respect to claims 12 and 13, the sampling operation  of GB’827 is employed to generate test results which are employed to modify the initial mixture compositions (see page 1, lines 40-65 for example).
With respect to claim 14, GB’827 does not recite any particular shape for the test specimen (pellet) produced, but it is not seen that the shape of the pellet would materially affect the operation of the claimed apparatus or method and it has been held that where no new or unexpected result is shown to arise therefrom, motivation  to alter the shape or configuration of a component shown by the prior art, would have been a modification obvious to one of ordinary skill in the art. See MPEP 2144.04 IV B.
With respect to claim 15, the operation of both WO’137 and GB’827 are continuous.
With respect to claim 16, the pellets of WO’137 are then burnt of sintered.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of US 6,682,583, showing a further example of iron ore pellet manufacture, and US 2021/0332457 A1 (the publication of the instant application) are also cited.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk